After our opinion in the above-entitled cause was filed certain of the respondents requested permission to file a motion for reargument, which request was granted. Such a motion was thereupon duly filed. Attached thereto were certain affidavits which, it was alleged in the motion, were in support thereof.
Sometime after such motion was filed respondents Francis Taylor and Edith Taylor Huntington retained additional counsel to represent their interests. Such counsel requested permission to argue the motion in open court or in chambers and to present additional evidence bearing on some of the points made in the motion. Their request was supported by other counsel in the cause including those who had already filed such motion on behalf of respondents Francis Taylor and Edith Taylor Huntington as well as certain other respondents. Later a second request for permission to present still further evidence was made on behalf of such respondents. After consideration, each of those requests is hereby refused. We shall consider the motion for reargument as originally filed.
[3, 4] The practice in this court in entertaining requests to file motions for reargument has always been, as far as we are aware, to receive a written motion containing a statement of the grounds on which the request rests and thereafter, without oral argument, to consider that motion in camera and grant or deny reargument. We have carefully considered the motion in accordance with such practice and we are of the opinion that no cause has been shown which would warrant further argument. We have reached that conclusion without reference to the affidavits attached to the motion or the proposed additional evidence. *Page 143 
Affidavits containing new evidence form no part of a motion to reargue, and on such a motion we do not reopen the case for the purpose of receiving additional evidence.
The other points which are outlined in the motion were, in our opinion, substantially briefed or orally argued at the hearing of the cause before us. There appears to us no valid reason why such points should again be argued. It is apparent from the tenor of the motion that counsel do not agree with the court that the undivided loyalty rule is applicable in the circumstances of this cause. We can only reiterate our firm opinion that it is.
Motion denied.